Order affirmed, with ten dollars costs and disbursements, upon the sole ground that the defendants were acting within their right and duty in removing the incumbrances from the public street, even if the relator had the right, as claimed by him, to the exclusive possession *897and use of the premises described in the grant of land under water; and that an injunction cannot be obtained as a main relief by way of mandamus. We do not concur with the learned justice at Special Term in the views expressed in his opinion as to the effect of the decision of the Court of Appeals in People v. Steeplechase Park Co. (218 N. Y. 459), but we consider that that question is not directly involved herein. Jenks, P. J., Mills, Rich, Kelly and Jayeox, JJ., concurred.